Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Allowable Subject Matter
Claims 1-6, 8-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose, teach, or suggest: 
calculating, in a case that an (i-1)th video frame is an I frame and the (i-1)th video frame is encoded at the second coding resolution, an average value of actual quantization parameters of all coding blocks in the (i-1)th video frame, obtaining a first offset and a second offset, determining a sum of the average value, the first offset and the second offset as the quantization parameter of the first coding block;
calculating, in a case that an (i-1)th video frame is an I frame and the (i-1)th video frame is encoded at the first coding resolution, the average value of actual quantization parameters of all coding 
calculating, in a case that an (i-1)th video frame is a P frame and the (i-1)th video frame is encoded at the first coding resolution, the average value of actual quantization parameters of
 all coding blocks in the (i-1)th video frame, and determining the average value as the quantization parameter of the first coding block; and
calculating, in a case that an (i-1)th video frame is a P frame and the (i-1)th video frame is
encoded at the second coding resolution, the average value of actual quantization parameters of all coding blocks in the (i-1)th video frame, obtaining the first offset, and determining a sum of the average value and the first offset as the quantization parameter of the first coding
block,
wherein the first offset is an offset between a quantization parameter corresponding to the first coding resolution and a quantization parameter corresponding to the second coding resolution, and the second offset is an offset between quantization parameters of the I frame and the P frame.

While the prior art, Webb, US 8,175,147 B1 discloses calculating an average quantization parameter value for a previous frame (Column 5, lines 26-27.), there is no disclosure to use the sum of this average value, a first offset, and a second offset as a quantization parameter of a next coding block.

Regarding claims 1, 13, and 20 the prior art also does not disclose determining a quantization parameter according to a coding cost ratio, two threshold sets, and a first coding resolution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425